Citation Nr: 0827449	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for myelodysplasia, to 
include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from November 1963 to 
October 1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

Pursuant to his request, VA scheduled the appellant for a 
travel Board hearing on June 24, 2008.  A letter dated May 
2008 notified the appellant of the hearing time and place.  
This letter further notified him that he should provide 2 
weeks notice if he is unable to appear at the scheduled date 
and time; and, if he failed to appear for the scheduled 
hearing, the letter notified him that he must file a written 
request for a new hearing within 15 days of the scheduled 
hearing date, and explain the reason for his failure to 
appear for the scheduled hearing and his failure to provide 
advanced notice for a new hearing date.

On June 24, 2008, the appellant failed to report for his 
scheduled hearing.  Thereafter, a memorandum dated the same 
from his representative was associated with the claims 
folder, which indicated that the appellant had contacted the 
representative's office, reported that he will not be able to 
attend the scheduled hearing, and requested rescheduling of 
the hearing.

In July 2008, the RO certified the appeal to the Board and 
enclosed the provisions of 38 C.F.R. § 20.1304 concerning 
requests for personal hearings following certification of the 
appeal to the Board.

To date, VA has not received correspondence from the 
appellant or representative reporting good cause for his 
failure to attend the scheduled June 2008 hearing.  
Accordingly, the Board finds that scheduling the appellant 
for another hearing date is not warranted.



FINDINGS OF FACT

1.  The appellant was not involved in a "radiation-risk 
activity."

2.  Myelodysplasia was not manifested in service, primary 
anemia was not manifest within one year of separation and is 
not otherwise related to service.


CONCLUSION OF LAW

Myelodysplasia was not was not incurred in or aggravated by 
service and anemia may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  Notice must be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

In May 2004, VA received the appellant's claim.  In June 
2004, prior to the initial adjudication of the claim, VA sent 
the appellant a VCAA letter that essentially complied with 
statutory notice requirements as outlined above.  VA notified 
the appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  VA 
specifically notified the appellant of the evidence necessary 
to establish entitlement based exposure to ionizing radiation 
and provided the appellant a list of radiogenic diseases 
recognized by law for VA purposes.  VA further notified the 
appellant that claims based on diseases other than those 
listed as radiogenic diseases were also considered by VA and 
could be established with competent scientific or medical 
evidence.  VA provided the appellant a radiation risk sheet.

In March 2006, after the initial adjudication of the claim, 
VA notified the appellant of the disability rating and 
effective dates elements of the claim.  The Board recognizes 
that a single fully compliant VCAA notice was not provided 
the appellant prior to the initial adjudication.  This is 
error and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this error because the 
claim was subsequently readjudicated in September 2007 and VA 
sent the appellant a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  Essentially, the appellant has not 
been deprived of information needed to substantiate his claim 
and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA obtained 
service medical records and VA treatment records.  As the 
appellant's claim involves allegations of radiation exposure 
in service, VA requested records on exposure to ionizing 
radiation from the Navy Environmental Health Center 
Detachment Dosimetry Center.  However, this facility could 
not corroborate that the appellant had occupational exposure 
to radiation during service.  The response is associated with 
the claims folder.  Additionally, VA medical opinions from 
the appellant's physician are associated with the claims 
folder.  VA scheduled the appellant for a personal hearing; 
however, he failed to report for the scheduled hearing 
without any report of good cause.  There is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

The Board has considered whether VA should afford the 
appellant a VA examination.  See 38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  However, there is no reliable evidence 
of an in-service event, injury or disease, to include 
radiation exposure.  As such, a VA examination is not 
necessary to an adjudication of the instant claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Service Connection

The appellant seeks service connection for myelodysplasia due 
to ionizing radiation.  He filed a claim for compensation in 
May 2004 and reported onset and VA treatment from January 
2001.  He reported that it was "unknown" how he was exposed 
to radiation, but indicated that he was medivaced from the 
U.S.S. Richmond Kelly Turner in 1964 due to blisters all over 
his body and swelling shut of his eyes.  The appellant 
indicated that his VA doctors believed that his current 
condition was likely connected to this episode in service.

Service personnel records show that the appellant served 
aboard the U.S.S. R.K. Turner between June 1964 and June 
1965.  These records show that the appellant was briefed on 
standards for personnel assigned to duties involving nuclear 
weapons and nuclear weapon systems.

Service medical records reflect that, on service enlistment 
examination dated October 1963, clinical evaluation showed 
tinea versicolor.  In February 1964, the appellant complained 
of a rash on his skin, assessed as tinea versicolor.  In May 
1964, the appellant complained of rash on his left arm and 
stomach of 1 year duration.  Folliculitis was noted.  A 
dermatology consultation dated May 1964 reflects that the 
appellant was evaluated for a rash of the torso, arms, and 
legs of 11/2 years duration.  Clinical findings reflect 
multiple small hyperpigmented minimally raised plaques and 
papules on the upper torso with areas of hyperpigmentation.  
The impression was tinea versicolor.   In June 1965, the 
appellant complained of puritic rash resembling tinea 
versicolor.  Report of separation examination dated October 
1965 reflects normal clinical evaluation.

VA treatment records dated July 2001 to June 2004 reflect 
that, in December 2003, the appellant was evaluated for 
acquired macrocytic anemia.  Anemia was first noted in 
October 2003.  Social history included serving on a naval 
frigate with exposure to nuclear missiles and work as a 
painter.  The assessment was that given the appellant's age 
and exposure history, myelodysplastic syndrome was "high on 
the differential."  In January 2004, the appellant was 
diagnosed with evolving myelodysplastic syndrome (MDS).  The 
examiner stated that MDS was best classified as refractory 
anemia.  Other causes of myelodysplastic changes were noted 
as nutritional deficiency, toxin exposure and drug effects.  
In January 2004, the appellant's VA oncologist recommended 
that he apply for VA compensation based on his reported 
history of radiation exposure in service and offered to write 
a supporting letter.

In a letter dated December 2004, the appellant reported that 
he was part of a naval crew that loaded nuclear missiles for 
Vietnam.  He denied exposure to a nuclear blast.  The 
appellant indicated that he developed a skin rash with 
itching, burning, swelling, and peeling sheets of skin.  He 
reported having been taken by helicopter basket to an 
aircraft carrier for treatment, which lasted 2 weeks.  The 
appellant stated that the doctors did not know the cause of 
the rash and that he continues to have rashes.  He further 
stated that "It is the belief of my physicians and in the 
literature I have read that myelodysplasia is caused from 
exposure to radioactivity.  At no other time in my life have 
I been knowingly in the presence [sic] of any nuclear 
materials."

In May 2005, the appellant submitted additional evidence.  A 
June 2004 letter from P. Cornett, M.D., Chief of Clinical 
Hematology/Oncology at a VA medical center, reflects that the 
appellant was diagnosed with myelodysplasia in December 2003, 
having presented with macrocytic anemia in October 2003.  The 
physician noted that the appellant "has a history of 
exposure to nuclear missiles while serving in the Navy.  Risk 
factors for the development of myelodysplasia include 
exposure to radioactivity."  In an April 2005 letter, the 
physician reported that the appellant described "being 
responsible for loading the [nuclear] weapons aboard the ship 
in addition to working around the [nuclear] weapons once 
aboard ship."  The physician opined that the diagnosis of 
myelodysplasia is consistent with radiation exposure and "it 
is more likely than not that his in service exposure is 
causal for this diagnosis."  A copy of a treatise page 
addressing myelodysplastic syndromes is also included, which 
reflects that "The cause is not known.  However, in some 
people, exposure of bone marrow to radiation therapy or 
certain types of chemotherapy drugs may play a role."

VA received a letter dated September 2005 from the Navy 
Environmental Health Center Detachment Dosimetry Center.  
This letter reflects that a review of the registry for 
occupational exposure to ionizing radiation was performed, 
but revealed no reports of exposure pertaining to the 
appellant.  It was noted that the official  exposure record 
is required to be maintained in the individual medical 
record.  It was further noted that this facility maintained 
the reports of occupational exposure from the U.S.S. Richmond 
K. Turner, which do not list the appellant and, therefore, it 
was likely that "any potential sources of radiation were 
sufficiently low intensity to preclude the need for 
monitoring this veteran."

Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993). Service connection for arthritis or primary anemia 
may be granted if it manifests to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 38 C.F.R. §§ 3.307, 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases that 
are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity".

There are three prescribed radiation-risk activities: (i) 
Onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (ii) The occupation of 
Hiroshima or Nagasaki, Japan, by the United States forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946; and (iii) Internment as a prisoner of war in 
Japan during World War II.  Id.

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant alleges that he had radiation 
exposure due to service aboard the USS Richmond K. Turner 
which carried nuclear weapons.  His statements reflect that 
he both loaded and worked around nuclear weapons.

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

The appellant alleges that he has myelodysplasia due to 
exposure to ionizing radiation (i.e. nuclear weapons).  
However, the Board notes that the claimed disability is not 
subject to the presumptive provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Specifically, the Board 
notes that the appellant was not involved in a "radiation-
risk activity" as defined by 38 C.F.R. § 3.309(d).  There is 
no evidence in the record that the appellant participated in 
tests involving the atmospheric detonation of nuclear devices 
or that he served in Hiroshima or Nagasaki, Japan beginning 
on August 6, 1945, and ending on July 1, 1946.  The appellant 
has alleged that he was exposed to ionizing radiation while 
serving on a ship in the Navy which carried nuclear weapons.  
This is not considered a "radiation-risk activity" as 
defined by 38 C.F.R. § 3.309(d).

Additionally, the appellant's claimed disability is not 
listed as one of the "radiogenic diseases" pursuant to 38 
C.F.R. § 3.311.  

Exposure to radiation in service is also a prerequisite to a 
successful claim pursuant to 38 C.F.R. § 3.311(b).  There is 
no evidence that the appellant was exposed to radiation in 
service as he claims.  Service records do not show any 
exposure to radiation while in service.  A September 2005 
document reflects that the records were reviewed by name, 
service number and social security number, and there were no 
reports of occupational exposure to ionizing radiation.  
Furthermore, the appellant has not submitted an independent 
dose estimate from any source.  The record establishes that 
the appellant was not exposed to radiation and there is no 
dose estimate to be reviewed.  See 38 C.F.R. § 3.311.  
Accordingly, the only remaining avenue for entitlement to 
service connection for myelodysplasia is under the theory 
that it was caused by exposure to radiation is under 38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303(d).  Although the veteran 
is competent to report that he worked around nuclear weapons, 
he has not laid a factual foundation to establish exposure to 
radiation.  

There is no competent evidence that the claimed disability 
was manifest during service.  In addition, there are no 
complaints or findings for anemia or other symptoms 
suggestive of myelodysplasia within one year of separation 
from service.  Rather, the evidence demonstrates a remote, 
post-service onset of the claimed disability.  The treatise 
evidence presented by the appellant suggests that the cause 
of myelodysplasia in unknown and, while the appellant's 
physician notes that radiation is a risk factor for 
myelodysplasia, the evidence of record does not establish 
that the appellant had radiation exposure.  

The Board has considered the appellant's statements as to why 
he believes his myelodysplasia is related to service.  He is 
certainly competent to state that he suffered from skin rash, 
blisters, and swelling over his entire body while in service.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his 
suggestion that myelodysplasia was manifested as skin rash, 
blisters, and swelling over is entire body, or resulted from 
exposure to nuclear weapons, is not competent evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board 
finds that the etiology of myelodysplasia, first manifested 
nearly 40 years after service is far too complex a medical 
question to lend itself to the opinion of a layperson.

The Board has also considered the medical opinion of Dr. 
Cornett, the appellant's VA physician and oncologist as well 
as all other evidence of record.  However, as the opinion 
relating myelodysplasia to radiation exposure many years 
earlier in service is predicated on the appellant's 
subjective history of radiation exposure, which is not shown 
by reliable evidence, the Board finds that the opinion has 
diminished probative value.  It is noted that the credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  A medical opinion based upon 
an inaccurate medical history is equally inaccurate.  In 
weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for myelodysplasia.  There is no proof of the disease process 
during service or within one year of separation.  There is no 
reliable evidence of actual exposure to radiation and there 
is no dose estimate from any source.  To the extent that 
there is evidence linking the disease process to radiation 
exposure during service, such opinion is defective as there 
is no proof of such in-service exposure and certainly no dose 
estimate from any source.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for myelodysplasia, to include as a result 
of exposure to ionizing radiation, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


